     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 1 of 20 Page ID #:1



1     WILLIAM F. TARANTINO (CA SBN 215343)
      WTarantino@mofo.com
2     KWAN PARK (SBN 306719)
      BPark@mofo.com
3     ROBERT SANDOVAL (SBN 311032)
      RSandoval@mofo.com
4     MORRISON & FOERSTER LLP
      425 Market Street
5     San Francisco, California 94105-2482
      Telephone: 415.268.7000
6     Facsimile: 415.268.7522
7     TRITIA M. MURATA (CA SBN 234344)
      TMurata@mofo.com
8     MORRISON & FOERSTER LLP
      707 Wilshire Boulevard, Suite 6000
9     Los Angeles, California 90017-3543
      Telephone: 213.892.5200
10    Facsimile: 213.892.5454
11    Attorneys for Plaintiff
      CALIFORNIA GROCERS ASSOCIATION
12
13                          UNITED STATES DISTRICT COURT
14                         CENTRAL DISTRICT OF CALIFORNIA
15
16    CALIFORNIA GROCERS ASSOCIATION,                  Case No. 2:21-cv-1011
      a California non-profit organization,
17
                         Plaintiff,
18                                                      COMPLAINT FOR
             v.                                         DECLARATORY AND
19                                                      INJUNCTIVE RELIEF
      CITY OF MONTEBELLO, a general law
20    municipality,
21                       Defendant.
22
23
24           Plaintiff California Grocers Association (“Plaintiff” or “CGA”) brings this
25    action against Defendant City of Montebello (“Defendant” or “City”) and alleges as
26    follows in this Complaint for declaratory and injunctive relief:
27
28
                                                1
                       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 2 of 20 Page ID #:2



 1                                        INTRODUCTION
 2                 1.      At the onset of the COVID-19 pandemic, the State of California
 3    and various counties, cities, and other regulatory bodies throughout the state issued
 4    a series of emergency orders and regulations in an effort to stem the spread of the
 5    virus and protect the public health and welfare. These early efforts—aimed at
 6    balancing the public’s basic economic and social needs with a desire to minimize
 7    COVID morbidity and mortality—came at a steep price, especially for essential
 8    businesses, and the millions of employees and members of the public who rely on
 9    them.
10                 2.      California grocers have stayed open to serve their communities
11    since day one. They understand that defeating this pandemic requires extraordinary
12    measures and have eagerly committed themselves to the task. Since March of 2020,
13    California grocers of all sizes have established rigorous and science-driven safety
14    measures, often at great expense, to adapt to this new environment and ensure that
15    they operate in a safe and hygienic manner in order to help slow the spread of the
16    virus, and protect their workers and the public.
17                 3.      Grocers have implemented comprehensive safety measures for
18    customers and employees and compensated frontline grocery employees for their
19    extra efforts in a difficult environment. Grocers have provided “appreciation pay,”
20    “hero bonuses,” and “thank you pay” to reward their associates. Additionally, in
21    terms of employee support, grocers have offered COVID-19 testing to employees
22    and provided emergency leave and paid time off to those affected by the virus or
23    experiencing symptoms.
24                 4.      For worker safety, grocers have provided supplies to employees
25    including face masks and protective gear in addition to encouraging employees to
26    stay home if feeling ill and implementing paid leave policies. Plexiglas shields,
27    physical distancing measures, and contactless payment and delivery services have
28    been implemented to protect employees. Some of California’s largest grocers such
                                              2
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 3 of 20 Page ID #:3



 1    as Kroger and Albertsons joined the United Food and Commercial Workers
 2    International union just last year to urge federal and state governments to designate
 3    grocery store employees as emergency first responders.
 4                 5.      Yet on January 27, 2021, the City passed the “Premium Pay for
 5    Grocery and Drug Store Workers Ordinance” (“Ordinance”) which requires
 6    employers to pay a $4 per hour premium on whatever the employees existing wage
 7    is at the time of enactment, regardless of any existing bonus, incentive, or hero pay
 8    program that the employer may have in place.
 9                 6.      The Ordinance unreasonably singles out specific employee classes
10    in specific grocers and drug stores, while ignoring employers or essential frontline
11    workers outside the grocery and drug store industries. Plaintiff seeks a declaration
12    that the law is invalid and unconstitutional, and an injunction halting any action to
13    enforce the Ordinance on the grounds that it (1) is preempted by federal law
14    regulating collective bargaining and unfair labor practices; (2) violates the equal
15    protection and contracts clauses of the U.S. and California constitutions.
16                                  JURISDICTION AND VENUE
17                 7.      This Court has jurisdiction over the subject matter of this suit
18    pursuant to 28 U.S.C. §1331, as the Plaintiffs’ claims arise under federal laws;
19    namely, the National Labor Relations Act, 29 U.S.C. §141 et seq.; Article VI of the
20    U.S. Constitution which designates the Constitution and Laws of the United States
21    as the supreme law of the land; and the equal protection clause and contracts clause
22    of the U.S. Constitution.
23                 8.      This Court has supplemental jurisdiction over this subject matter
24    pursuant to 28 U.S.C. §1367(a), as the Plaintiffs’ claims arising under the
25    California Constitution are so closely related to the federal question claims that they
26    form part of the same case or controversy under Article III of the U.S. Constitution.
27                 9.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as
28    this Court is sited in the federal judicial district where the events giving rise to the
                                              3
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 4 of 20 Page ID #:4



 1    CGA’s claims have occurred, are now occurring, and will occur in the future if not
 2    prevented through actions of this Court. CGA’s members are situated in this district
 3    and are and will continue to be adversely affected by the irreparable harms sought
 4    to be remedied and prevented by this Court’s action upon this Complaint.
 5                                           PARTIES
 6                 10.   Plaintiff California Grocers Association has served as the voice of
 7    the state’s grocery community for over 120 years. As a nonprofit, statewide trade
 8    association, CGA’s membership is comprised of over 300 retailers and
 9    approximately 150 grocery supply companies. As part of its mission, CGA has
10    advocated on behalf of its member retailers on important policy issues.
11    Headquartered in Sacramento, California, CGA brings this action on behalf of its
12    members operating stores in the City of Montebello.
13                 11.   Defendant, City of Montebello, is and at all relevant times has been
14    a public entity duly organized and existing under and by virtue of the laws of the
15    State of California as a general law municipality.
16                                 FACTUAL BACKGROUND
17                 12.   California Grocers Association pursues this action on behalf of its
18    members who are grocery store employers (“Members”) because the employers
19    who operate grocery stores in Montebello will suffer a direct and adverse impact
20    from the application of the Ordinance, and thus would have standing to pursue
21    these claims in their own right. The policy and legal interest CGA seeks to protect
22    is at the core of Plaintiff’s mission, and the injunctive and declaratory relief sought
23    does not require the participation of individual members.
24                 13.   Several Members operate grocery stores in the City that employ
25    members of a specific labor union, United Commercial Food Workers International,
26    Local 324 (“UCFW 324”), and those employees are parties to collective bargaining
27    agreements that govern the terms of their employment, including wage scales.
28    Other Members operate grocery stores that do not employ unionized workers, but
                                           4
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 5 of 20 Page ID #:5



 1    those employees are free to organize and select a collective bargaining unit, should
 2    they choose to do so.
 3                 14.   Members have suffered or will continue to suffer economic and
 4    non-economic harm as a result of the enactment of the Ordinance, and its
 5    foreseeable consequences on union organizing, ongoing collective bargaining, and
 6    labor relations for both unionized and non-union grocery stores in the City of
 7    Montebello. Members are required to alter the wage scales and other terms of their
 8    existing collective bargaining agreements, regardless of any additional hero pay,
 9    bonuses, or other non-monetary compensation provided to their employees to ease
10    the burden of the COVID-19 pandemic.
11                 15.   The Ordinance also prohibits an employer from taking any action
12    related to the Ordinance that could impact any employee’s “earning capacity,”
13    effectively preventing the employer from taking any action to control labor costs,
14    despite the government-mandated wage increases. Failure to immediately comply
15    with the Ordinance will expose the Members to civil sanctions, loss of goodwill,
16    and other irreparable harm.
17                 16.   Both UCFW 324 and the national UCFW organization have been
18    active in promoting and negotiating with employers for hero pay. Over the last two
19    months, the national UCFW has made numerous statements in the press that hazard
20    pay bonuses and other compensation are appropriate topics for bargaining, even
21    announcing recent “victories” in negotiations with other grocery retailers in
22    California, New Jersey, New York, and around the country where employers have
23    agreed to pay supplemental hazard pay premiums, some of which are being paid
24    currently.
25                 17.   By design, the Ordinance picks winners and losers. It singles out
26    large grocery companies with unionized workforces (i.e., UCFW 324’s members)
27    without providing any reasonable justification for the exclusion of other employers
28    or frontline retail workers. The Ordinance arbitrarily and improperly targets certain
                                           5
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 6 of 20 Page ID #:6



 1    grocery store businesses in Montebello for disparate treatment while not requiring
 2    the same commitments from similarly situated businesses, or conferring any
 3    benefits on similarly situated employees. There is no support for any of the City’s
 4    statements that the Premium Pay will protect public health, address economic
 5    insecurity, and promote job retention.
 6                                      THE ORDINANCE
 7                 18.   The Premium Pay for Grocery Workers Ordinance codified in
 8    Chapter 5.10 in the Montebello Municipal Code is attached hereto as Exhibit A. It
 9    applies to “grocery stores” which is defined as a store that devotes seventy percent
10    (70%) or more of its business to retailing a general range of food products, which
11    may be fresh or packaged. Section 5.10.030. Specifically, the ordinance applies to
12    those grocery store “hiring entit[ies]” that employ three hundred (300) or more
13    grocery workers nationally and employ more than fifteen (15) employees per
14    grocery store in the City of Montebello. Id.
15                 19.   Grocery stores meeting this minimum threshold of employees are
16    required to provide each employee with premium pay consisting of an additional
17    four dollars ($4.00) per hour for each hour worked. Section 5.10.060. The
18    Ordinance is set to expire in 180 days. Id.
19                 20.   The Ordinance prohibits reducing a grocery employee’s
20    compensation or limiting a grocery employee’s earning capacity unless the
21    employer can prove the decision would have happened in absence of the Ordinance.
22    Section 5.91.070.
23                 21.   Grocery stores are required to provide a notice of rights established
24    by the Ordinance. Section 5.91.080.
25                                 FIRST CAUSE OF ACTION
26                               Declaratory and Injunctive Relief
27                                      (NLRA Preemption)
28                 22.   CGA incorporates herein by this reference the allegations contained
                                           6
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 7 of 20 Page ID #:7



 1    in Paragraphs 1 through 21, inclusive.
 2                 23.   Enacted in 1935, the National Labor Relations Act (“NLRA”), as
 3    amended, 29 U.S.C. § 151, et seq., creates a uniform federal body of law governing
 4    union organizing, collective bargaining, and labor-management relations applicable
 5    to employers engaged in interstate commerce. It established various rules
 6    concerning collective bargaining and defined a series of banned unfair labor
 7    practices, including bans on interference with the formation or organization of labor
 8    unions by employers. The NLRA does not apply to certain workers, including
 9    supervisors, managerial employees and confidential employees – all categories
10    specifically excluded from the Ordinance.
11                 24.   The NLRA prohibits state and local regulation of conduct that
12    Congress intended to be left to be controlled by the free-play of economic forces.
13    Legislation that interferes with the “balanced state of collective bargaining” is
14    preempted by the NLRA. See Machinists v. Wisconsin Employment Relations
15    Comm’n, 427 U.S. 132 (1976).
16                 25.   In particular, the NLRA preempts any and all state and local
17    enactments that, by design or consequence, regulate or interfere with the then-
18    existing balance of economic power between labor and management with respect to
19    zones of activity that, under federal labor law, are intended to be left to the free play
20    of economic forces. Laws subject to NLRA preemption include laws that interfere
21    with or attempt to regulate the economic tools available to labor or management
22    during the course of collective bargaining or that otherwise interfere with the
23    collective bargaining process, such as those that alter the parties’ rights and
24    economic alternatives during collective bargaining, or the processes and procedures
25    utilized for union organizing.
26                 26.   Application of the Ordinance to the activities of the Montebello
27    Members unequivocally intrudes upon zones of activity in the areas of labor
28    relations, union organizing, and collective bargaining that is reserved under federal
                                           7
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 8 of 20 Page ID #:8



 1    labor law and policy to the free play of economic forces. The Ordinance establishes
 2    premium pay standards that, by design or consequence, empower the UFCW or
 3    other collective bargaining units to secure a wage rate they could not otherwise
 4    have obtained from the employer at a unionized or non-union grocery store. This
 5    undermines the collective bargaining process and disrupts the process of union
 6    organizing.
 7                 27.   While the City has the ability to enact ordinances to further the
 8    health and safety of its citizens, the Ordinance here bears no relation to those goals.
 9    Local minimum wage laws, for example, seek to lessen the burden on public
10    welfare services. This ordinance is not a minimum labor standard. It is a mandatory
11    hourly bonus for a specific group of workers, regardless of the wage negotiated in
12    the current collective bargaining agreements or other employment agreements.
13                 28.   The Ordinance is preempted by the NLRA as it regulates zones of
14    activity that Congress intentionally left to be controlled by the free play of
15    economic forces.
16                 29.   The City’s application and enforcement of the Ordinance will cause
17    CGA’s Members to suffer irreparable harm for which they have no adequate
18    remedy at law, even if the Ordinance is later declared by this Court to be void and
19    unenforceable. This claim is also brought pursuant to 42 U.S.C. §1983 and
20    §1988(b).
21                 30.   CGA is entitled to judgment declaring the Ordinance to be void and
22    unenforceable under the Supremacy Clause of the U.S. Constitution and equitable
23    and injunctive relief to prevent the City of Montebello or any other private enforcer
24    from attempting to enforce or give effect to the Ordinance.
25                                SECOND CAUSE OF ACTION
26                               Declaratory and Injunctive Relief
27                 (Equal Protection Clause of the United States Constitution)
28                 31.   CGA incorporates herein by this reference the allegations contained
                                           8
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 9 of 20 Page ID #:9



 1    in Paragraphs 1 through 30, inclusive.
 2                 32.   CGA hereby seeks declaratory, equitable and injunctive relief to
 3    prevent the City from depriving Plaintiff’s members of the protections afforded to
 4    them under the Equal Protection Clause of the U.S. Constitution, which guarantee
 5    each and all of them equal protection of the laws. (U.S. Const., Amend. XIV, § 1).
 6    This claim is also brought pursuant to 42 U.S.C. §1983 and §1988(b).
 7                 33.   The Equal Protection Clause requires that persons who are similarly
 8    situated receive like treatment under the law, and that statutes may single out a class
 9    for distinction only if that classification bears a rational relationship to the purpose
10    of the statute. As such, the City may not irrationally single out one class of
11    individuals for discriminatory treatment.
12                 34.   The Ordinance improperly singles out certain grocery store
13    businesses in Montebello for disparate treatment while not requiring the same
14    treatment of similarly situated businesses. More importantly, the ordinance
15    implicates the Members’ fundamental right to be free from unreasonable
16    governmental interference with their contracts, specifically their collective
17    bargaining agreements and other employment agreements.
18                 35.   The stated purpose of the Ordinance, namely, to protect public
19    health, address economic insecurity, and promote job retention during the COVID-
20    19 emergency by requiring grocery stores to provide premium pay is not rationally
21    related to the discriminatory treatment of CGA’s Members. No significant and
22    legitimate public purpose exists for the Ordinance. The City’s stated objectives are
23    merely an attempt to impose a public policy rationale on interest-group driven
24    legislation for labor unions and, in particular, for UFCW 324.
25                 36.   By virtue of the foregoing, application of the Ordinance to the
26    CGA’s Members within the City violates the equal protection guarantees of the
27    U.S. Constitution.
28                 37.   The City’s application and enforcement of the Ordinance will cause
                                           9
                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 10 of 20 Page ID #:10



 1     Plaintiff’s members to suffer irreparable harm for which they have no adequate
 2     remedy at law, even if the Ordinance is later declared by this Court to be void and
 3     unenforceable.
 4                                   THIRD CAUSE OF ACTION
 5                                  Declaratory and Injunctive Relief
 6                    (Equal Protection Clause of the California Constitution)
 7                  38.   CGA incorporates herein by this reference the allegations contained
 8     in Paragraphs 1 through 37, inclusive.
 9                  39.   CGA hereby seeks declaratory, equitable and injunctive relief to
10     prevent the City from depriving CGA’s members of the protections afforded to
11     them under the Equal Protection Clause of the California Constitution, which like
12     the U.S. Constitution, guarantees each and all of them equal protection of the laws.
13     (Cal. Const., Art. I § 7.)
14                  40.   For the same reasons set forth in Paragraphs 31 through 37 above,
15     the Ordinance violates the Equal Protection Clause of the California. Such
16     application will cause CGA’s Members to suffer irreparable harm for which they
17     have no adequate remedy at law.
18                                  FOURTH CAUSE OF ACTION
19                             For Declaratory and Injunctive Relief
20                           (Contracts Clause of the U.S. Constitution)
21                  41.   CGA incorporates herein by this reference the allegations contained
22     in Paragraphs 1 through 40, inclusive.
23                  42.   CGA hereby seeks declaratory, equitable and injunctive relief to
24     prevent the City from depriving CGA’s Members of the protections afforded to
25     them under the Contracts Clause of the U.S. Constitution, which provides in
26     pertinent part that: “No State shall . . . pass any . . . Law impairing the Obligation of
27     Contracts . . . .” (U.S. Const., Art. I, § 10, cl. 1). The Contract Clause imposes
28     limits upon the power of a State, and Municipalities operating under the color of
                                            10
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 11 of 20 Page ID #:11



 1     State law, to abridge existing contractual relationships, even in the exercise of its
 2     otherwise legitimate police power.
 3                  43.   The Ordinance substantially interferes with Members’ contracts,
 4     including its collective bargaining agreements with its employees, without any
 5     significant or legitimate public purpose. The City’s stated objectives are to protect
 6     public health, address economic insecurity, and promote job retention. None of
 7     these justifications support this measure, because the City’s stated objectives are
 8     merely an attempt to impose a public policy rationale on interest-group driven
 9     legislation for labor unions and, in particular, for UFCW.
10                  44.   Even if the City could show a significant and legitimate public
11     purpose behind the regulation, the substantial impairment to the Members’
12     contractual rights and obligations (i.e., the terms of the Members’ existing
13     collective bargaining agreements) are neither reasonable nor necessary to fulfill any
14     such public purpose.
15                  45.   By virtue of the foregoing, application of the Ordinance to CGA’s
16     members constitutes a substantial and unconstitutional impairment of those
17     members existing contractual relationships that will cause them to suffer irreparable
18     harm for which they have no adequate remedy at law.
19                                  FIFTH CAUSE OF ACTION
20                                Declaratory and Injunctive Relief
21                        (Contracts Clause of the California Constitution)
22                  46.   CGA incorporate herein by this reference the allegations contained
23     in Paragraphs 1 through 45, inclusive. Plaintiffs hereby seek declaratory and
24     injunctive relief to prevent the City from violating, and continuing to violate, the
25     Contract Clause of the California Constitution, which provides in pertinent part
26     that: “A ... law impairing the obligation of contracts may not be passed.” (Cal.
27     Const., Art. I, § 9.)
28                  47.   Like the Federal Contracts Clause, the California Contracts Clause
                                            11
                      COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 12 of 20 Page ID #:12



 1     also imposes limits upon the State of California, and its municipalities, to abridge
 2     existing contractual relationships, even in the exercise of its otherwise legitimate
 3     police power. For the same reasons set forth in Paragraphs 41 through 45 above,
 4     application of the Ordinance to CGA’s members within the City constitutes a
 5     substantial and unconstitutional impairment of those members existing contractual
 6     relationship in violation of the California Contract Clause. Such application will
 7     cause those members to suffer irreparable harm for which they have no adequate
 8     remedy at law.
 9                                   PRAYER FOR RELIEF
10            WHEREFORE, Plaintiff prays for the following relief:
11             1.       On the first cause of action, a judgment declaring that the
12     Ordinance, as well as any act taken in furtherance of the Ordinance by any person,
13     is preempted by the National Labor Relations Act, and its implementing regulations
14     and guidance, and are therefore void and unenforceable, and entering a preliminary
15     and permanent injunction enjoining the City from enforcing or taking any action
16     under the Ordinance;
17             2.     On the second and third causes of action, enter a judgment declaring
18     that the Ordinance, as well as any act taken in furtherance of the Ordinance by any
19     person, violate state and federal equal protection guarantees, and are therefore void
20     and invalid, and entering a preliminary and permanent injunction enjoining the City
21     from enforcing or taking any action under the Ordinance;
22             3.     On the fourth and fifth causes of action, enter a judgment declaring
23     that the Ordinance, as well as any act taken in furtherance of the Ordinance by any
24     person, violate the contracts clauses of the state and federal constitution, and are
25     therefore void and invalid, and entering a preliminary and permanent injunction
26     enjoining the City from enforcing or taking any action under the Ordinance;
27             4.    For an award of attorneys’ fees and costs of suit herein pursuant to
28     California Code of Civil Procedure § 1021.5, 42 U.S.C. §1988, or any other
                                          12
                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       sf-4422250
     Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 13 of 20 Page ID #:13



 1     applicable law; and
 2               5.      For such other and further relief as the Court may deem just and
 3     proper.
 4
       Dated:         February 3, 2021            MORRISON & FOERSTER LLP
 5
 6
 7
                                                  By:     /s/ William F. Tarantino
 8                                                      William F. Tarantino
 9                                                      Attorneys for Plaintiff
10                                                      CALIFORNIA GROCERS
                                                        ASSOCIATION
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              13
                        COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
       sf-4422250
Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 14 of 20 Page ID #:14




                    EXHIBIT A




                                                               Exhibit A
                                                               14
   Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 15 of 20 Page ID #:15




                                ORDINANCE NO. 2433

          AN ORDINANCE OF THE CITY COUNCIL OF THE CITY OF
      MONTEBELLO AMENDING THE MONTEBELLO MUNICIPAL CODE
      BY ADDING CHAPTER 5.10, RELATING TO GROCERY OR DRUG
      STORE   WORKERS IN MONTEBELLO, AND ESTABLISHING
      LABOR STANDARDS REQUIREMENTS FOR PREMIUM PAY FOR
      GROCERY OR DRUG STORE WORKERS WORKING IN
      MONTEBELO; DECLARING THE URGENCY THEREOF; AND
      DECLARING THAT THIS ORDINANCE SHALL TAKE EFFECT
      IMMEDIATELY


        WHEREAS, the new coronavirus 19 (COVID-19) disease is caused by a virus that
spreads easily from person to person and may result in serious illness or death, and is
classified by the World Health Organization (WHO) as a worldwide pandemic; and

        WHEREAS, COVID-19 has broadly spread throughout California and remains a
significant health risk to the community, especially members of our most vulnerable
populations; and

       WHEREAS, on March 4, 2020, California Governor Gavin Newsom proclaimed a
state of emergency in response to new cases of COVID-19, directing state agencies to
use all resources necessary to prepare for and respond to the outbreak; and

       WHEREAS, on March 10, 2020, the City Council of the City of Montebello
proclaimed a civil emergency in response to new cases of COVID-19, authorizing the City
Manager to exercise the emergency powers necessary to take extraordinary measures
to prevent death or injury of persons and to protect the public peace, safety and welfare,
and alleviate damage, loss, hardship or suffering; and

      WHEREAS, on March 19, 2020, California Governor Gavin Newsom issued a
"Stay Home - Stay Healthy" proclamation closing all non-essential workplaces, requiring
people to stay home except to participate in essential activities or to provide essential
business services, and banning all gatherings for social, spiritual, and recreational
purposes. In addition to healthcare, public health and emergency services, the "Stay
Home - Stay Healthy" proclamation identified grocery or drug store stores as essential
business sectors critical to protecting the health and well-being of all Californians and
designated their workers as essential critical infrastructure workers; and

       WHEREAS, on December 3, 2020, California Governor Gavin Newsom extended
the "Stay Home - Stay Healthy" proclamation; and

       WHEREAS, as of January 5, 2021, the World Health Organization Situation Report
reported a global total of 86,833,481 cases of COVID-19, including 1,875,460 deaths;
California reported 2,490,000 cases of COVID-19, including 27,038 deaths; and
Montebello reported 35,664 cases of COVID-19, including 420 deaths; and

      WHEREAS, grocery or drug stores are essential businesses operating in
Montebello during the COVID-19 emergency making grocery or drug store workers highly
vulnerable to economic insecurity and health or safety risks; and

        WHEREAS, grocery or drug store workers working for grocery or drug stores are
essential workers who perform services that are fundamental to the economy and health
of the community during the COVID-19 crisis. They work in high risk conditions with
inconsistent access to protective equipment and other safety measures; work in public
situations with limited ability to engage in physical distancing; and continually expose
themselves and the public to the spread of disease; and

      WHEREAS, premium pay, paid in addition to regular wages, is an established type
of compensation for employees performing hazardous duty or work involving physical
hardship that can cause extreme physical discomfort and distress; and



                                                                         Exhibit A
                                                                         15
   Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 16 of 20 Page ID #:16

ORDINANCE NO. 2433
Page 2 of 6


      WHEREAS, grocery or drug store workers working during the COVID-19
emergency merit additional compensation because they are performing hazardous duty
due to the significant risk of exposure to the COVID-19 virus. Grocery or drug store
workers have been working under these hazardous conditions for months. They are
working in these hazardous conditions now and will continue to face safety risks as the
virus presents an ongoing threat for an uncertain period, potentially resulting in
subsequent waves of infection; and

       WHEREAS, the availability of grocery or drug store stores is fundamental to the
health of the community and is made possible during the COVID-19 emergency because
grocery or drug store workers are on the frontlines of this devastating pandemic
supporting public health, safety, and welfare by working in hazardous situations; and

        WHEREAS, establishing an immediate requirement for grocery or drug stores to
provide premium pay to grocery or drug store workers protects public health, supports
stable incomes, and promotes job retention by ensuring that grocery or drug store workers
are compensated for the substantial risks, efforts, and expenses they are undertaking to
provide essential services in a safe and reliable manner during the COVID-19 emergency;
and
        WHEREAS, California Government Code sections 8634, 36934 and 36937
authorize the City Council to take action by ordinance to take effect immediately for the
preservation of the public peace, health or safety when adopted by a four-fifths vote of
the City Council.

         NOW, THEREFORE, THE CITY COUNCIL OF                             THE CITY OF
MONTEBELLO DOES ORDAIN AS FOLLOWS:

       Section 1. The Montebello Municipal Code is amended by adding Chapter 5.10
to read as follows:

CHAPTER 5.10
PREMIUM PAY FOR GROCERY OR DRUG STORE WORKERS

5.10.010       Purpose.
        As a result of the COVID-19 pandemic and the "Stay at Home" order issued by
California Governor Gavin Newsom, this Ordinance aims to protect and promote the
public health, safety, and welfare during the new coronavirus 19 (COVID-19) emergency
by requiring grocery or drug store stores to provide premium pay for grocery or drug store
and drug store workers performing work in Montebello. Requiring grocery or drug stores
to provide premium pay to grocery or drug store workers compensates grocery or drug
store workers for the risks of working during a pandemic. Grocery or drug store workers
face magnified risks of catching or spreading the COVID-19 disease because the nature
of their work involves close contact with the public, including members of the public who
are not showing symptoms of COVID-19 but who can spread the disease. The provision
of premium pay better ensures the retention of these essential workers who are on the
frontlines of this pandemic providing essential services and who are needed throughout
the duration of the COVID-19 emergency. As such, they are deserving of fair and
equitable compensation for their work.

5.10.020    Short title.
      This ordinance shall constitute the "Premium Pay for Grocery and Drug Store
Workers Ordinance" and may be cited as such.

5.10.030      Definitions.
       For purposes of this Ordinance:
       "Adverse action" means reducing the compensation to a grocery or drug store
worker, garnishing gratuities, temporarily or permanently denying or limiting access to
work, incentives, or bonuses, offering less desirable work, demoting, terminating,
deactivating, putting a grocery or drug store worker on hold status, failing to rehire after
a seasonal interruption of work, threatening, penalizing, retaliating, or otherwise


                                             2

                                                                                    Exhibit A
                                                                                    16
   Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 17 of 20 Page ID #:17

ORDINANCE NO. 2433
Page 3 of 6

discriminating against a covered grocery or drug store worker for any reason prohibited
by Sections 5.10.070 or 5.10.100.

       "Adverse action" also encompasses any action by the hiring entity or a person
acting on the hiring entity's behalf that would dissuade a grocery or drug store worker
from exercising any right afforded by this ordinance.

       "Aggrieved party" means a grocery or drug store worker or other person who
suffers tangible or intangible harm due to a hiring entity or other person's violation of this
ordinance.

       "City" means the City of Montebello.

      "Covered grocery or drug store worker" means a grocery or drug store worker
employed directly by a hiring entity who is entitled to premium pay pursuant to this
Ordinance.

       "Drug store worker" means a worker employed directly by a hiring entity at a drug
store. Drug store worker does not include managers, supervisors or confidential
employees.

       "Grocery worker" means a worker employed directly by a hiring entity at a grocery
store. Grocery worker does not include managers, supervisors or confidential employees.

       “Drug store” means a store that devotes seventy percent (70%) or more of its
business to retailing a general range of drugs, pharmaceuticals, cosmetics and related
products, including food products, which may be fresh or packaged. There is a rebuttable
presumption that if a store receives seventy percent (70%) or more revenue from retailing
a general range of drugs, pharmaceuticals, cosmetics and related products, including
food products, then it qualifies as a drug store.

       "Grocery store" means a store that devotes seventy percent (70%) or more of its
business to retailing a general range of food products, which may be fresh or packaged.
There is a rebuttable presumption that if a store receives seventy percent (70%) or more
revenue from retailing a general range of food products, then it qualifies as a grocery
store.

      "Hiring entity" means a grocery or drug store that employs over three hundred
(300) grocery or drug store workers nationally and employs more than fifteen (15)
employees per grocery or drug store in the City of Montebello.

      "Premium pay" means additional compensation owed to a grocery or drug store
worker that is separate from hiring entity payments for providing services, bonuses, and
commissions, as well as tips earned from customers.

        "Respondent" means a grocery or drug store, parent company or any person who
is alleged or found to have committed a violation of this Ordinance.

5.10.040       Grocery or drug store worker coverage.
        For the purposes of this Ordinance, covered grocery or drug store workers are
limited to those who perform work for a hiring entity where the work is performed in the
City of Montebello.

5.10.050     Hiring entity coverage.
       A.    For purposes of this Ordinance, hiring entities are limited to those who
employ three hundred (300) or more grocery or drug store workers nationally and
employ more than fifteen (15) employees per grocery or drug store in the City of
Montebello.

        B.    To determine the number of grocery or drug store workers employed for
the current calendar year:


                                              3
                                                                                Exhibit A
                                                                                17
   Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 18 of 20 Page ID #:18

ORDINANCE NO. 2433
Page 4 of 6

        1. The calculation is based upon the average number per calendar week of grocery
or drug store workers who worked for compensation during the preceding calendar year
for any and all weeks during which at least one (1) grocery or drug store worker worked
for compensation. For hiring entities that did not have any grocery or drug store workers
during the preceding calendar year, the number of grocery or drug store workers
employed for the current calendar year is calculated based upon the average number per
calendar week of grocery or drug store workers who worked for compensation during the
first ninety (90) calendar days of the current year in which the hiring entity engaged in
business.

      2. All grocery or drug store workers who worked for compensation shall be
counted, including but not limited to:
        a. Grocery or drug store workers who are not covered by this Ordinance; and
        b. Grocery or drug store workers who worked in Montebello.

5.10.060     Premium pay requirement.
      A.     Hiring entities shall provide each grocery or drug store worker with premium
pay consisting of an additional Four and 00/100 Dollars ($4.00) per hour for each hour
worked.

      B.    Hiring entities shall provide the pay required by Subsection 5.10.060 (A) for
a minimum of One Hundred Eighty (180) days from the effective date of this Ordinance.

       C.     Unless extended by City Council, this ordinance shall expire in one hundred
eighty (180) days.

5.10.070      Grocery or drug store worker and consumer protections.
        A.    No hiring entity shall, as a result of this Ordinance going into
effect, take any of the following actions:
              1.      Reduce a grocery or drug worker's compensation;
              2.      Limit a grocery or drug store worker's earning capacity.

   B. It shall be a violation if this Ordinance is a motivating factor in a hiring entity's
decision to take any of the actions in Subsection 5.10.070 (A) unless the hiring entity can
prove that its decision to take the action(s) would have happened in the absence of this
Ordinance going into effect.

5.10.080       Notice of rights.
       A.      Hiring entities shall provide covered grocery or drug store workers with a
written notice of rights established by this ordinance. The notice of rights shall be in a
form and manner sufficient to inform grocery or drug store workers of their rights under
this ordinance. The notice of rights shall provide information on:
               1.     The right to premium pay guaranteed by this Ordinance;
               2.     The right to be protected from retaliation for exercising in good faith
the rights protected by this ordinance; and

             3.     The right to bring a civil action for a violation of the requirements of
this Ordinance, including a hiring entity's denial of premium pay as required by this
Ordinance and a hiring entity or other person's retaliation against a covered grocery or
drug store or drug store worker or other person for asserting the right to premium pay or
otherwise engaging in an activity protected by this ordinance

       B.      Hiring entities shall provide the notice of rights required by posting a written
notice of rights in a location of the grocery or drug utilized by employees for breaks, and
in an electronic format that is readily accessible to the grocery or drug store workers. The
notice of rights shall be made available to the grocery or drug store workers via
smartphone application or an online web portal, in English and any language that the
hiring entity knows or has reason to know is the primary language of the grocery or drug
store worker(s).




                                              4

                                                                                  Exhibit A
                                                                                  18
   Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 19 of 20 Page ID #:19

ORDINANCE NO. 2433
Page 5 of 6

5.10.090     Hiring entity records.
        A. Hiring entities shall retain records that document compliance with this
Ordinance for covered grocery or drug store workers.

         B. Hiring entities shall retain the records required by Subsection 5.10.090 (A)
for a period of two (2) years.

         C. If a hiring entity fails to retain adequate records required under Subsection
5.10.090 (A), there shall be a presumption, rebuttable by clear and convincing evidence,
that the hiring entity violated this Ordinance for each covered grocery or drug store worker
for whom records were not retained.

5.10.100       Retaliation prohibited.
       No hiring entity employing a grocery or drug store worker shall discharge, reduce
in compensation, or otherwise discriminate against any grocery or drug store worker for
opposing any practice proscribed by this Ordinance, for participating in proceedings
related to this Ordinance, for seeking to exercise their rights under this Ordinance by any
lawful means, or for otherwise asserting rights under this Ordinance.

5.10.110     Violation.
      The failure of any respondent to comply with any requirement imposed on the
respondent under this Ordinance is a violation.

5.10.120        Remedies.
        A.      The payment of unpaid compensation, liquidated damages, civil penalties,
penalties payable to aggrieved parties, fines, and interest provided under this Ordinance
is cumulative and is not intended to be exclusive of any other available remedies,
penalties, fines, and procedures. A respondent found to be in violation of this Ordinance
for retaliation under Section 5.10.100 shall be subject to any appropriate relief at law or
equity including, but not limited to reinstatement of the aggrieved party, front pay in lieu
of reinstatement with full payment of unpaid compensation plus interest in favor of the
aggrieved party under the terms of this Ordinance, and liquidated damages in an
additional amount of up to twice the unpaid compensation.

5.10.130      Private right of action.
       A      Any covered grocery or drug store worker that suffers financial injury as a
result of a violation of this Ordinance, or is the subject of prohibited retaliation under
Section 5.10.100, may bring a civil action in a court of competent jurisdiction against the
hiring entity or other person violating this Ordinance and, upon prevailing, may be
awarded reasonable attorney fees and costs and such legal or equitable relief as may be
appropriate to remedy the violation including, without limitation: the payment of any
unpaid compensation plus interest due to the person and liquidated damages in an
additional amount of up to twice the unpaid compensation; and a reasonable penalty
payable to any aggrieved party if the aggrieved party was subject to prohibited retaliation.

5.10.140        Encouragement of more generous policies.
       A.       Nothing in this Ordinance shall be construed to discourage or prohibit a
hiring entity from the adoption or retention of premium pay policies more generous than
the one required herein.

        B.     Nothing in this Ordinance shall be construed as diminishing the obligation
of a hiring entity to comply with any contract or other agreement providing more generous
protections to a grocery or drug store worker than required by this Ordinance.

5.10.150       Other legal requirements.
        This Ordinance provides minimum requirements for premium pay while working for
a hiring entity during the COVID-19 emergency and shall not be construed to preempt,
limit, or otherwise affect the applicability of any other law, regulation, requirement, policy,
or standard that provides for higher premium pay, or that extends other protections to
grocery or drug store workers; and nothing in this Ordinance shall be interpreted or
applied so as to create any power or duty in conflict with federal or state law. Nothing in
this Section shall be construed as restricting a grocery or drug store worker's right to

                                              5
                                                                                    Exhibit A
                                                                                    19
   Case 2:21-cv-01011 Document 1 Filed 02/03/21 Page 20 of 20 Page ID #:20

ORDINANCE NO. 2433
Page 6 of 6

pursue any other remedies at law or equity for violation of their rights.

5.10.160       Severability.
        The provisions of this Ordinance are declared to be separate and severable. If any
clause, sentence, paragraph, subdivision, section, subsection, or portion of this
ordinance, or the application thereof to any hiring entity, grocery or drug store worker,
person, or circumstance, is held to be invalid, it shall not affect the validity of the remainder
of this Ordinance, or the validity of its application to other persons or circumstances.

       Section 2. Declaration of Urgency. This Ordinance is urgently required to
provide economic relief to grocery or drug store workers in light of the COVID-19
pandemic and related state and local "Safer at Home" health orders limiting business
operations. For these reasons, the establishment of labor standard requirements for
premium pay for grocery or drug store workers working in Montebello is immediately
necessary.

        Section 3. This Ordinance is an emergency Ordinance duly adopted by the City
Council by a vote of four (4) of its members and shall take effect immediately. The City
Clerk shall certify to a separate roll call and vote on the question of the emergency of this
Ordinance and to its passage by the vote of four (4) members of the City Council of the
City of Montebello, and cause the same to be posted in two (2) conspicuous places in the
City of Montebello, and it shall thereupon take effect and shall be operative immediately.


       PASSED, APPROVED AND ADOPTED this 27th day of January 2021.




                                                    _______________________________
                                                    Kimberly A. Cobos-Cawthorne, Mayor
ATTEST:


__________________________
Christopher Jimenez, City Clerk

APPROVED AS TO FORM:


__________________________
Arnold M. Alvarez-Glasman, City Attorney


I hereby certify that on a separate roll call and vote which was taken by the City Council
of the City of Montebello upon the question of emergency of this Ordinance at its meeting
of January 27, 2021 the Ordinance was declared to be an emergency by the following
vote:

       AYES: Melendez, Torres, Peralta, Jimenez, Cobos-Cawthorne
       NOES: None
       ABSENT: None
       ABSTAIN: None




                                                    ______________________________
                                                    Christopher Jimenez City Clerk

                                               6

                                                                                       Exhibit A
                                                                                       20
